DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark, filed on 9/30/2022, with respect to the rejection(s) of claim(s) 1-30 under 102 and 103 Rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference: ZTE: Discussions on General Aspects of D2D UE-to-Network Relay, 3GPP Draft; R1-152965, F-06921 Sophia-Antipolis Cedex; France, Vol. RAN WG1, Fukuoka, Japan; 25th -29th May 2015, hereinafter referred as “ZTE”.
Regarding claim 21, ZTE discloses an apparatus for wireless communication at a first wireless node (see eNB in fig. 1), comprising: 
a memory; and one or more processors, coupled to the memory, configured to:
receive, via a backhaul communication link, a packet from a second wireless node (read as Relay UE in fig. 1), wherein the packet is associated with an indication of whether the packet is to be transmitted on a radio access link or a sidelink of the first wireless node; and transmit the packet to a first user equipment (UE) on the radio access link or to a second UE on the sidelink in accordance with the indication (ZTE page 1; fig. 1, eNB connected to relay UEs via respective backhaul link and relay UEs connected to remote UEs via respective sidelink or PC5; Section 2 Scenario; Section 3.2 Relay UE selection; In section 2, …eNB could switch the connection of UE from Uu to PC5 between relay UE and remote UE. By doing so, even if the remote UE is moving out of network coverage, eNB can still keep the service continuity for the remote UE. In section 3.2, … out of coverage remote UE can choose an appropriate relay UE to convey its data from/to eNB). In other words, the eNB receives data via Uu as backhaul link from relay UE and transmits the data to remote UE via PC5 (e.g., sidelink) to maintain service continuity. The received data is associated with an indication of sidelink or PC5 to remote UE.
Note 1: the language in the receiving limitation is in an alternative form and the language in the transmitting limitation is also in an alternative form.
Claim 1 is rejected similarly to claim 21.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: ZTE: Discussions on General Aspects of D2D UE-to-Network Relay, 3GPP Draft; R1-152965, F-06921 Sophia-Antipolis Cedex; France, Vol. RAN WG1, Fukuoka, Japan; 25th -29th May 2015, hereinafter referred as “ZTE” in view of Novlan et al. (Pub No.: 2022/0070951).
Regarding claim 28, ZTE discloses an apparatus for wireless communication at a first node (see eNB in fig. 1), comprising: a memory; and one or more processors, coupled to the memory, configured to: receive a packet associated with an indication of whether the packet is associated with a radio access link or a sidelink of a second node (see relay UE (e.g., left side or right side) in fig. 1); and transmit the packet to the second node (ZTE page 1; fig. 1, eNB connected to relay UEs via respective backhaul link and relay UEs connected to remote UEs via respective sidelink or PC5; Section 2 Scenario; Section 3.2 Relay UE selection; In section 2, …eNB could switch the connection of UE from Uu to PC5 between relay UE and remote UE. By doing so, even if the remote UE is moving out of network coverage, eNB can still keep the service continuity for the remote UE. In section 3.2, … out of coverage remote UE can choose an appropriate relay UE to convey its data from/to eNB). In other words, the eNB receives data from relay UE and transmits the data to remote UE via relay UE or the second IAB node to maintain service continuity. The data is associated with an indication of sidelink or PC5 to remote UE. 
However, ZTE disclose not explicitly disclose wherein the eNB is a first IAB node and the relay node/UE is a second IAB node.
Novlan et al. from the same or similar fields of endeavor discloses the feature wherein the eNB is a first IAB node and the relay node/UE is a second IAB node (Novlan et al. see fig. 2, the eNB is Macro/IAB Donor and the IAB Node/RSU is acting as a relay node; para. 0034).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of the eNB and the Relay node/UE of ZTE and to implement with the feature as taught by Novlan et al. to include a first IAB node and a second IAB node.
The motivation would be to improve transmission efficiency.
Claim 15 is rejected similarly to claim 28.




Claim(s) 2, 3, 14, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: ZTE: Discussions on General Aspects of D2D UE-to-Network Relay, 3GPP Draft; R1-152965, F-06921 Sophia-Antipolis Cedex; France, Vol. RAN WG1, Fukuoka, Japan; 25th -29th May 2015, hereinafter referred as “ZTE” in view of Majmundar et al. (Pub No.: 2020/0374953).
Regarding claims 2, 22, ZTE does not explicitly disclose the feature to transmit the packet on the radio access link, are configured to: transmit the packet using a distributed unit of the first wireless node.
Majmundar et al. from the same or similar fields of endeavor discloses the feature to transmit the packet on the radio access link, are configured to: transmit the packet using a distributed unit of the first wireless node (Majmundar et al. see fig. 4a; para. 0056).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE and to implement with the feature as taught by Majmundar et al. to transmit packet using distributed unit of the first wireless node.
The motivation would be to improve transmission efficiency.
Regarding claims 3, 23, Majmundar et al. discloses the feature to transmit the packet on the sidelink, are configured to: transmit the packet using a mobile termination of the first wireless node (Majmundar et al. see fig. 4a; para. 0056).    
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE and to implement with the feature as taught by Majmundar et al. to transmit packet using a mobile termination of the first wireless node.
The motivation would be to improve transmission efficiency.
Regarding claims 14, Majmundar et al. discloses the feature wherein the first wireless node is a first integrated access and backhaul node and the second wireless node is a second integrated access and backhaul node (Majmundar et al. see fig. 3a, IAB node 312 and IAB node 314; para. 0052).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE and to implement with the feature as taught by Majmundar et al. where the first wireless node is an IAB node.
The motivation would be to improve transmission efficiency.

Claim(s) 4, 7-9, 12, 13, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: ZTE: Discussions on General Aspects of D2D UE-to-Network Relay, 3GPP Draft; R1-152965, F-06921 Sophia-Antipolis Cedex; France, Vol. RAN WG1, Fukuoka, Japan; 25th -29th May 2015, hereinafter referred as “ZTE” in view of Cai et al. (Cn 113973284 A) of which the filing date is relied on (application No.: 2020107244750).
Regarding claims 4, 24, ZTE does not explicitly disclose the feature wherein the indication comprises a flag indicating whether the packet is associated with the radio access link or the sidelink.
Cai et al. from the same or similar fields of endeavor discloses the feature wherein the indication comprises a flag indicating whether the packet is associated with the radio access link or the sidelink (Cai et al. see page 41/57; In another possible implementation, when a plurality of different Uu SRBs and one SL SRB use the same SL RLC bearer, for example, the Uu SRB 1, the Uu SRB 2 and one SL SRB 1 multiplex one SL RLC bearer, in this case, the indication information may have a length of a plurality of bits for indicating whether the data packet corresponds to the Uu SRB or the SLSRB).  Thus, the plurality of bits are read as flags.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE and to implement with the feature as taught by Cai et al. to comprise a flag indicating whether the packet is associated with radio access link or the sidelink.
The motivation would be to improve transmission accuracy.
Regarding claim 7, Cai et al. discloses the feature wherein the indication comprises at least one of a routing identifier, a path identifier, or a destination address of the packet (Cai et al. see page 44/57; where the information includes or indicates a logical channel identifier corresponding to the first SLRLC bearer, and a corresponding identifier or index of an RLC bearer between the second terminal device and the network device.).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE and to implement with the feature as taught by Cai et al. to comprise a logical channel identifier.
The motivation would be to improve transmission accuracy.
Regarding claim 8, Cai et al. discloses the feature wherein the indication comprises a bearer identifier or a tunnel identifier of the packet (Cai et al. see page 44/57; where the information includes or indicates a logical channel identifier corresponding to the first SLRLC bearer, and a corresponding identifier or index of an RLC bearer between the second terminal device and the network device.).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE and to implement with the feature as taught by Cai et al. to comprise a logical channel identifier corresponding to the first SLRLC bearer.
The motivation would be to improve transmission accuracy.
Regarding claim 9, Cai et al. discloses the feature wherein the indication comprises a logical channel identifier of a logical channel that transports the packet between the first wireless node and the second wireless node (Cai et al. see page 44/57; where the information includes or indicates a logical channel identifier corresponding to the first SLRLC bearer).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE and to implement with the feature as taught by Cai et al. to comprise a logical channel identifier.
The motivation would be to improve transmission accuracy.
Regarding claims 12, 25, Cai et al. discloses the feature wherein the indication is based at least in part on a resource on which the packet is communicated between the first wireless node and the second wireless node (Cai et al. see page 41/57; In another possible implementation, when a plurality of different Uu SRBs and one SL SRB use the same SL RLC bearer, for example, the Uu SRB 1, the Uu SRB 2 and one SL SRB 1 multiplex one SL RLC bearer, in this case, the indication information may have a length of a plurality of bits for indicating whether the data packet corresponds to the Uu SRB or the SLSRB,).  Thus, indication information is transmitted on certain resources.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE and to implement with the feature as taught by Cai et al. where the indication is based on transmitted resources.
The motivation would be to provide network reliability.
Regarding claim 13, 26, Cai et al. discloses the feature to receive, from a central unit, a configuration indicating whether the indication is associated with the radio access link or the sidelink (Cai et al. see page 48/57; when a unit in a device may be implemented in the form of a processing element scheduler, the processing element may be a general-purpose processor, such as a central processing unit (CPU) or other processor that may invoke a program.). The indication information is received from the central processing unit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE and to implement with the feature as taught by Cai et al. where the indication is received from the central processing unit.
The motivation would be to provide network reliability.
Regarding claim 27, Cai et al. discloses the feature Cai et al. discloses the feature wherein the one or more processors are further configured to: receive the indication from a central unit, wherein the indication indicates whether a traffic type or a traffic transport channel between the first wireless node and the second wireless node is associated with the radio access link or the sidelink (Cai et al. see page 48/57; when a unit in a device may be implemented in the form of a processing element scheduler, the processing element may be a general-purpose processor, such as a central processing unit (CPU) or other processor that may invoke a program.). The indication information is received from the central processing unit indicating whether a packet type is associated with the radio access link or the sidelink.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE and to implement with the feature as taught by Cai et al. where the indication is received from the central processing unit indicating whether a packet type is associated with the radio access link or the sidelink.
The motivation would be to provide network reliability.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: ZTE: Discussions on General Aspects of D2D UE-to-Network Relay, 3GPP Draft; R1-152965, F-06921 Sophia-Antipolis Cedex; France, Vol. RAN WG1, Fukuoka, Japan; 25th -29th May 2015, hereinafter referred as “ZTE” in view of Zhu et al. (Pub No.: 2018/0234518).
Regarding claim 5, ZTE does not explicitly disclose the feature wherein the indication comprises a flag that indicates a next protocol type above a protocol layer of the radio access link or the sidelink.
Zhu et al. from the same or similar fields of endeavor discloses the feature wherein the indication comprises a flag that indicates a next protocol type above a protocol layer of the radio access link or the sidelink (Zhu et al. see para. 0094; flag may be set in a PDCP header to identify packets that are subject to DPI).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE and to implement with the feature as taught by Zhu et al. to indicate a flag in a PDCP header to identify packets for DPI.
The motivation would be to improve transmission reliability.

Claim(s) 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: ZTE: Discussions on General Aspects of D2D UE-to-Network Relay, 3GPP Draft; R1-152965, F-06921 Sophia-Antipolis Cedex; France, Vol. RAN WG1, Fukuoka, Japan; 25th -29th May 2015, hereinafter referred as “ZTE” in view of Zhu et al. (WO 2021/134723 A1) of which the filing date is relied on (PCT/CN2019/130982).
Regarding claim 6, ZTE does not explicitly disclose the feature wherein the indication is carried in a backhaul adaptation protocol (BAP) header of the packet.
Zhu et al. from the same or similar fields of endeavor discloses the feature wherein the indication is carried in a backhaul adaptation protocol (BAP) header of the packet (page 33/54; Optionally, the first indication information may be located first of BAP data packets, for example, in first header of BAP data packets). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE and to implement with the feature as taught by Zhu et al. to carry the indication in a BAP header of the packet.
The motivation would be to improve transmission reliability.
Regarding claim 10, ZTE does not explicitly disclose the feature wherein the indication comprises a backhaul radio link control channel identifier of a backhaul radio link control channel that transports the packet between the first wireless node and the second wireless node.
Zhu et al. from the same or similar fields of endeavor discloses the feature wherein the indication comprises a backhaul radio link control channel identifier of a backhaul radio link control channel that transports the packet between the first wireless node and the second wireless node (see page 40/54; Optionally, the second indication information may be located second of BAP data packets, for example, in second header of BAP data packets. Alternatively, second indication information may be located in second of MAC data packets, and second indication information is second LCID, the backhaul wireless link control channel).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE and to implement with the feature as taught by Zhu et al. wherein the indication comprises a backhaul radio link control channel identifier.
The motivation would be to improve transmission reliability.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: ZTE: Discussions on General Aspects of D2D UE-to-Network Relay, 3GPP Draft; R1-152965, F-06921 Sophia-Antipolis Cedex; France, Vol. RAN WG1, Fukuoka, Japan; 25th -29th May 2015, hereinafter referred as “ZTE” in view of Pang et al. (Pub No.: 2018/0279322).
Regarding claim 11, ZTE does not explicitly disclose the feature wherein the indication is included in an Internet Protocol header field of the packet.
Pang et al. from the same or similar fields of endeavor discloses the feature wherein the indication is included in an Internet Protocol header field of the packet (Pang et al. see para. 0199).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE and to implement with the feature as taught by Pang et al. to include the indication in an IP header of the packet.
The motivation would be to improve transmission efficiency.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: ZTE: Discussions on General Aspects of D2D UE-to-Network Relay, 3GPP Draft; R1-152965, F-06921 Sophia-Antipolis Cedex; France, Vol. RAN WG1, Fukuoka, Japan; 25th -29th May 2015, hereinafter referred as “ZTE” in view of Majmundar et al. (Pub No.: 2020/0374953) as applied to claim 14 above, and further in view of Zhu et al. (Pub No.: 2018/0234518).
Regarding claim 20, ZTE in view of Majmundar et al. does not explicitly disclose the feature wherein the indication comprises a flag that indicates a next protocol type above a protocol layer of the radio access link or the sidelink.
Zhu et al. from the same or similar fields of endeavor discloses the feature wherein the indication comprises a flag that indicates a next protocol type above a protocol layer of the radio access link or the sidelink (Zhu et al. see para. 0094; flag may be set in a PDCP header to identify packets that are subject to DPI).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE in view of Majmundar et al. and to implement with the feature as taught by Zhu et al. to indicate a flag in a PDCP header to identify packets for DPI.
The motivation would be to improve transmission reliability.

Claim(s) 16, 18, 19, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: ZTE: Discussions on General Aspects of D2D UE-to-Network Relay, 3GPP Draft; R1-152965, F-06921 Sophia-Antipolis Cedex; France, Vol. RAN WG1, Fukuoka, Japan; 25th -29th May 2015, hereinafter referred as “ZTE” in view of Novlan et al. (Pub No.: 2022/0070951) as applied to claims 15 or 28 above, and further in view of Cai et al. (Cn 113973284 A) of which the filing date is relied on (application No.: 2020107244750).
Regarding claims 16, 29, ZTE in view of Novlan et al. does not explicitly disclose the feature wherein the indication comprises a logical channel identifier of a logical channel that transports the packet between the first IAB node and the second IAB node.
Cai et al. from the same or similar fields of endeavor discloses the feature wherein the indication comprises a logical channel identifier of a logical channel that transports the packet between the first IAB node and the second IAB node (Cai et al. see page 44/57; where the information includes or indicates a logical channel identifier corresponding to the first SLRLC bearer).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE in view of Novlan et al. and to implement with the feature as taught by Cai et al. to comprise a logical channel identifier.
The motivation would be to improve transmission efficiency.
Regarding claim 18, Cai et al. discloses the feature wherein the indication is based at least in part on a resource on which the packet is communicated between the first IAB node and the second IAB node (Cai et al. see page 41/57; In another possible implementation, when a plurality of different Uu SRBs and one SL SRB use the same SL RLC bearer, for example, the Uu SRB 1, the Uu SRB 2 and one SL SRB 1 multiplex one SL RLC bearer, in this case, the indication information may have a length of a plurality of bits for indicating whether the data packet corresponds to the Uu SRB or the SLSRB,).  Thus, indication information is transmitted on certain resources.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE in view of Novlan et al. and to implement with the feature as taught by Cai et al. where the indication is based on transmitted resources.
The motivation would be to provide network reliability.
Regarding claim 19, Cai et al. discloses the feature wherein the one or more processors are further configured to: receive, from a central unit, a configuration indicating whether the indication is associated with the radio access link or the sidelink (Cai et al. see page 48/57; when a unit in a device may be implemented in the form of a processing element scheduler, the processing element may be a general-purpose processor, such as a central processing unit (CPU) or other processor that may invoke a program.). The indication information is received from the central processing unit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE in view of Novlan et al. and to implement with the feature as taught by Cai et al. where the indication is received from the central processing unit.
The motivation would be to provide network reliability.

Claim(s) 17, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference: ZTE: Discussions on General Aspects of D2D UE-to-Network Relay, 3GPP Draft; R1-152965, F-06921 Sophia-Antipolis Cedex; France, Vol. RAN WG1, Fukuoka, Japan; 25th -29th May 2015, hereinafter referred as “ZTE” in view of Novlan et al. (Pub No.: 2022/0070951) as applied to claims 15 or 28 above, and further in view of Zhu et al. (WO 2021/134723 A1) of which the filing date is relied on (PCT/CN2019/130982).
Regarding claims 17, 30, ZTE in view of Novlan et al. does not explicitly disclose the feature wherein the indication comprises a backhaul radio link control channel identifier of a backhaul radio link control channel that transports the packet between the first IAB node and the second IAB node.
Zhu et al. from the same or similar fields of endeavor discloses the feature wherein the indication comprises a backhaul radio link control channel identifier of a backhaul radio link control channel that transports the packet between the first IAB node and the second IAB node (see page 40/54; Optionally, the second indication information may be located second of BAP data packets, for example, in second header of BAP data packets. Alternatively, second indication information may be located in second of MAC data packets, and second indication information is second LCID, the backhaul wireless link control channel).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of ZTE in view of Novlan et al. and to implement with the feature as taught by Zhu et al. wherein the indication comprises a backhaul wireless link control channel identifier.
The motivation would be to improve transmission reliability.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nam et al. (Pub No.: 2021/0037503) described herein relate to sidelink-assisted virtual multi-link. In one aspect, for example, a relay node may serve as an additional virtual antenna panel for a UE by receiving downlink data from a base station via an access link, or receiving uplink data from the UE via a sidelink. The relay node may forward the downlink data to the UE via sidelink, or the uplink data to the base station via the access link. In another aspect, a base station may determine, for a UE, quasi-colocation (QCL) information and a grant for one or both of one or more access link resources or one or more sidelink resources. The base station may further transmit, to the UE, the QCL information and the grant on a downlink communication channel.
Vangala et al. (Pub No.: 2022/0312311) discloses methods, systems, and devices for wireless communications are described for cell selection criteria for Integrated Access and Backhaul (IAB) nodes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464